NOTICE OF ALLOWABILITY
This is a notice of allowability addressing applicant’s response 12 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 13-18 are pending.
Claims 2, 3 and 12 are cancelled by amendment below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims, 2, 3 and 12 directed to an invention non-elected with traverse in the reply filed on 15 April 2021.

During an interview with applicant 24 November 2021, applicant agreed to cancel claims 2, 3 and 12.  See attached interview summary.

Specification
Applicant’s amendments to the specification are entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 

Authorization for this examiner’s amendment was given in an interview with M. Gonzalez (inventor) on 24 November 2021.

The application has been amended as follows: 

	For the claims submitted 12 November 2021:
	Claims 2, 3 and 12: cancel.

Allowable Subject Matter
Claims 1, 4-11 and 13-18 are allowed.


Final Disposition of the Claims
	With the above amendments, the following is the final status of the claims:
Claims 1, 4-11 and 13-18 are allowed.
Claims 2, 3 and 12 are cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649